Name: Commission Regulation (EEC) No 302/91 of 7 February 1991 laying down definitive measures on the issuing of STM licences for milk and milk products as regards Spain
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 No L 36/ 18 Official Journal of the European Communities 8 . 2. 91 COMMISSION REGULATION (EEC) No 302/91 of 7 February 1991 laying down definitive measures on the issuing of STM licences for milk and milk products as regards Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas the Commission Regulation (EEC) No 606/86 of 28 February 1986 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten (3), as last amended by Regulation (EEC) No 3881 /90 (4), fixes the indicative ceiling for imports into Spain of certain products in the milk and milk products sector for 1990 ; Whereas application for STM licences lodged inthe week 3 to 8 December 1990 for category 1 of cheese covers quantities exceeding that fraction of the indicative ceiling applicable for the fourth quarter of 1990 ; Whereas the Commission accordingly adopted by an emergency procedure appropriate interim protection measures by Regulation (EEC) No 3589/90 (*) ; whereas definitive measures must be adopted ; whereas in view of the situation of the market in Spain, an increase in the indicative ceiling could not be contemplated ; Whereas, as a definitive measure as mentioned in Article 85 (3) of the Act, suspension of the issuing of STM licences provided for in Articles 1 (2) of Regulation (EEC) No 3589/90 should be confirmed until the end of the fourth quarter of 1 990 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The issuing of STM licences for products in the milk and milk products sector, as referred to in Regulation (EEC) No 3589/90 is hereby definitively suspended. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 7 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 55, 1 . 3 . 1986, p. 106. (2) OJ No L 293, 27. 10. 1988, p. 7. (J) OJ No L 58, 1 . 3 . 1 986, p. 28. (4) OJ No L 367, 29. 12. 1990, p . 124. 0 OJ No L 350, 14. 12. 1990, p. 8 .